DETAILED ACTION

1.	This action is responsive to the communications filed on 02/19/2021.
2.	Claims 1-18 are pending in this application.
3.	Claims 1, 4, 6, 8, 11, 13, have been amended.

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 

Claim Construction

	A 101 Alice rejection for method claims 1-7, apparatus claims 8-12, system claims 13-14 were considered. Specifically, claims 1, 8, and 13 limitations a and b describe a concept relating to mental processes. The “determining” and “selecting” steps recite mental processes that can be reasonably performed in the human mind since “determining” a charging plan (tariff plan) is based on the network condition-related rates in tables and a set of rate rules (Applicant’s PGPub, Paragraphs 45-47 and tables 1 and 2) and “selecting” the charging plan is based on these same network condition-related rates in tables and set of rate rules (Applicant’s PGPub, Paragraphs 45-47, and tables 1 and 2). Claims 8 and 13 determine and select steps, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitations in the mind but for the recitation of the generic computer components. That is, other than reciting “a memory” and “at least one processor”, nothing in the claim element precludes the step from practically being performed by the human mind.  For example, but for the “memory” and “processor” language, the claim encompasses a user mentally determining and configuring a charging plan (Step 2A: Prong One). However, claims 1, 8, and 13 recite the additional limitation “wherein the charging plan is associated with a network condition-related rate of respective SDN service device in the routing path” which provides an improvement to the technical charging problem of tariff for different flow paths (Applicant’s PGPub, Paragraph 3) by enabling SDN/open flow charging and charging controlled flow routing. The SDN network is enhanced to enable the smart charging policy and execution, that is, the network condition-dependent tariff and charging is provided for flow path routing (Applicant’s PGPub, Paragraphs 30-31, 42, 70) integrating the mental steps into a practical application (Step 2A: Prong Two). Therefore, claims are eligible.

Response to Arguments

Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	Claims 11-12 stand rejected under 35 U.S.C. §103 as being unpatentable over Kim in view of Hayashi. This rejection is respectfully traversed. 

In this response, Applicant amends independent claim 11, commensurate with the amendments discussed during the interview. In the interview, the Examiner concluded that the amendments overcome the rejections of record, and may overcome any combination of the art of record (Applicant remarks, page 12).

In response: The examiner respectfully disagrees.
Claim 11 has a subtle difference with claim 1. Claim 11 does not require that the claimed “variable rate tariff” is a “dynamically variable rate tariff” as disclosed in the other independent claims. As such, claim 11 is broader and is still taught by Hayashi. 
Regarding the applicant’s statement that the amendments overcome the rejections of record, the examiner has cited a new grounds of rejection for claims 1-10, 13-18, namely Hayashi in view of newly cited Kling. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2012/0054079).
Regarding claim 11, Hayashi disclosed:
A software defined network (SDN) service device (Figure 1, switches 102. Paragraph 31, describing an OpenFlow network, which utilizes SDN standards), comprising: 
a memory storing computer-readable instructions (Paragraph 46, computer programs retained in a recording medium, such as a hard drive);
at least one processor configured to execute the computer-readable instructions in order to (Paragraph 46, processors executing programs);
receive a charging plan (Paragraph 12, charge class data) and a corresponding route path (Paragraph 12, network route) determined by a SDN control device (Paragraph 12, management server) for a data flow of a user (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch); 
charge the data flow based on a network condition related rate applicable to the SDN service device in the charging plan to generate charging information, the network condition related rate being a variable tariff depending on a criterion of a network condition including subscriber profile information and an applicable network related state (Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies depending on a service that the user subscribes. Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route, the charge class can increase a predetermined charge per unit or if the network route is crowded, the charge per unit can decrease as a discount);
aggregate generated charging information to provide it to a charging system (Paragraph 27, the charge class is used for charge calculation. The selected network switch (i.e., SDN service device) stores the route information for the network route, the communication user, and the charge class (i.e., charging plan) in units of network routes for every communication flow. Paragraph 28, carrying out the charge calculation by using the charge class and outputs the calculation result (i.e., aggregating) as charged fee data. Paragraph 42, the management server transfers the charged fee data received from the switches to the charging server).
Regarding claim 12, the limitations of claim 11 have been addressed. Hayashi disclosed:
	 wherein the at least one processor is further configured to: when receiving the charging plan, further receive a configuration, by the SDN control device, of a charging-associated network condition report for the SDN service device (Paragraph 68, the management server may change the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
when change of the configured charging-associated network condition occurs, perform corresponding charging-associated network condition report to the SDN control device (Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
For motivation, please refer to claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2012/0054079) in view of Kling et al. (US 2012/0072526).
	Regarding claim 1, Hayashi disclosed: 
A method of performing charging control for a data flow at a software defined network (SDN) control device, the method comprising: 
(Paragraph 46, processors) of the SDN control device (Fig 4, management server 105), a charging plan (Paragraph 12, charge class) and a corresponding routing path (Paragraph 12, network route) for a data flow of a user, wherein the charging plan is associated with a network condition-related rate (Paragraph 68, highly reliable or crowded route) of a respective SDN service device, of a plurality of SDN service devices (Figure 1, switches 102), in the routing path, the network condition related rate being a variable rate tariff (Paragraph 45, fee per packet or per byte) depending on a criterion of a network condition including subscriber profile information (Paragraph 41, user subscription to service) and an applicable network related state, the determining including selecting the respective SDN service device (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch. Paragraph 27, selecting a network switch from the network switches on the route (i.e., selecting service device). Paragraph 31, describing an OpenFlow network, which utilizes SDN standards. Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies depending on a service that the user subscribes. Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route, the charge class can increase a predetermined charge per unit or if the network route is crowded, the charge per unit can decrease as a discount); 
b. selecting, by the at least one processor, the charging plan for the respective SDN service device, such that the respective SDN service device charges the data flow, the selecting including sending the charging plan to the respective SDN service device and configuring the SDN service device so that the respective SDN service device implements the corresponding routing path (Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server. Paragraph 35, the route information for the communication flow is set to each of the switches by the management server. Each of the switches transfers the received packets to a next one thereof based on the route information).  
While Hayashi disclosed a variable rate tariff (Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
However, in an analogous art, Kling disclosed a dynamically variable rate tariff depending on a criterion of a network condition (Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));
One of ordinary skill in the art would have been motivated to combine the teachings of Hayashi with Kling because the references involve charging for data routing, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamically variable rate tariff of Kling with the teachings of Hayashi in order to efficiently use resources in a…delivery network (Kling, Paragraph 5).
	Regarding claim 2, the limitations of claim 1 have been addressed. Hayashi and Kling disclosed:
	wherein the step b further comprises: 
configuring, for the respective SDN service device, its charging-associated network condition report; wherein the method further comprises: i. when a charging-associated network condition report of at least one of the SDN service devices is received, re-apply a new charging plan and its corresponding routing path for the data flow (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount).
	Regarding claim 3, the limitations of claim 2 has been addressed. Hayashi and Kling disclosed:
	wherein the step i further comprises: when a charging-associated network condition report of at least one of the SDN service devices is received, jumping to the step a, to re-determine a new charging plan and its corresponding routing path for the data flow (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount).
	Regarding claim 4, Hayashi disclosed:
	A method for charging a data flow at a software defined network (SDN) service device, the method comprising: receiving, by at least one processor of the SDN device, a charging plan and a corresponding routing path determined by a SDN control device for a data flow of a user (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route);
(Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies (i.e., variable rate) depending on a service that the user subscribes (i.e., subscriber profile). Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route (i.e., network condition), the charge class can increase a predetermined charge per unit or if the network route is crowded (i.e., network condition), the charge per unit can decrease as a discount));
aggregating, by the at least one processor, the generated charging information to provide it to a charging system (Paragraph 27, the charge class is used for charge calculation. The selected network switch (i.e., SDN service device) stores the route information for the network route, the communication user, and the charge class (i.e., charging plan) in units of network routes for every communication flow. Paragraph 28, carrying out the charge calculation by using the charge class and outputs the calculation result (i.e., aggregating) as charged fee data. Paragraph 42, the management server transfers the charged fee data received from the switches to the charging server).
(Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
However, in an analogous art, Kling disclosed a dynamically variable rate tariff depending on a criterion of a network condition (Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));
One of ordinary skill in the art would have been motivated to combine the teachings of Hayashi with Kling because the references involve charging for data routing, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamically variable rate tariff of Kling with the teachings of Hayashi in order to efficiently use resources in a…delivery network (Kling, Paragraph 5).
	Regarding claim 5, the limitations of claim 4 have been addressed. Hayashi and Kling disclosed:
	wherein the method further comprises: when receiving the charging plan, further receiving a configuration, by the SDN control device, of a charging-associated network condition report for the SDN service device (Hayashi, Paragraph 68, the management server may change the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
wherein the method further comprises: when change of the configured charging-associated network condition occurs, performing corresponding charging-associated network condition report to the SDN control device (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
	Regarding claim 6, Hayashi disclosed: 
A method of performing charging control for a data flow at a software defined network (SDN) control device, the method comprising: 
a SDN control device (Fig 4, management server 105) determines a charging plan (Paragraph 12, charge class) and a corresponding routing path (Paragraph 12, network route) for a data flow of a user, wherein the charging plan is associated with a network condition-related rate (Paragraph 68, highly reliable or crowded route) of a respective SDN service device, of a plurality of SDN service devices (Figure 1, switches 102), in the routing path, the network condition related rate being a variable rate tariff (Paragraph 45, fee per packet or per byte) depending on a criterion of a network condition including subscriber profile information (Paragraph 41, user subscription to service) and an applicable network related state, the determining including selecting the respective SDN service device (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch. Paragraph 27, selecting a network switch from the network switches on the route (i.e., selecting service device). Paragraph 31, describing an OpenFlow network, which utilizes SDN standards. Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies depending on a service that the user subscribes. Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route, the charge class can increase a predetermined charge per unit or if the network route is crowded, the charge per unit can decrease as a discount); 
the SDN control device selecting the charging plan for the respective SDN service device, the selecting including sending the charging plan to the respective SDN service device and configuring the respective SDN service device so that the respective SDN service device implements the corresponding routing path (Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server. Paragraph 35, the route information for the communication flow is set to each of the switches by the management server. Each of the switches transfers the received packets to a next one thereof based on the route information).  
While Hayashi disclosed a variable rate tariff (Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
However, in an analogous art, Kling disclosed a dynamically variable rate tariff depending on a criterion of a network condition (Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));
One of ordinary skill in the art would have been motivated to combine the teachings of Hayashi with Kling because the references involve charging for data routing, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamically variable rate tariff of Kling with the teachings of Hayashi in order to efficiently use resources in a…delivery network (Kling, Paragraph 5).
	Regarding claim 7, the limitations of claim 6 have been addressed. Hayashi and Kling disclosed:
	wherein the method further comprises: when configuring the charging plan, the SDN control device further configures, for the respective SDN service device, its (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
wherein the method further comprises: when change of its configured charging-associated network condition occurs on at least one of the SDN service devices, the at least one of the SDN service devices performs corresponding charging-associated network condition report to the SDN control device (Hayashi, Paragraph 68, the management server may change the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
the SDN control device re-applies a new charging plan and its corresponding routing path for the data flow (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
	Regarding claim 8, Hayashi disclosed:
A software defined network (SDN) control device, comprising: a memory storing computer-readable instructions (Paragraph 46, computer programs retained in a recording medium, such as a hard drive));
	at least one processor configured to execute the computer-readable instructions in order to (Paragraph 46, processors executing programs);
determine a charging plan (Paragraph 12, charge class) and a corresponding routing path (Paragraph 12, network route) for a data flow of a user, wherein the charging plan is associated with a network condition-related rate (Paragraph 68, highly reliable or crowded route) of a respective SDN service device, of a plurality of SDN service devices (Figure 1, switches 102), in the routing path, the network condition related rate being a variable rate tariff (Paragraph 45, fee per packet or per byte) depending on a criterion of a network condition including subscriber profile information (Paragraph 41, user subscription to service) and an applicable network related state, the determining including selecting the respective SDN service device (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch. Paragraph 27, selecting a network switch from the network switches on the route (i.e., selecting service device). Paragraph 31, describing an OpenFlow network, which utilizes SDN standards. Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies depending on a service that the user subscribes. Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route, the charge class can increase a predetermined charge per unit or if the network route is crowded, the charge per unit can decrease as a discount); 
select the charging plan for the respective SDN service device, such that the respective SDN service device charges the data flow, the selecting including sending the charging plan to the respective SDN service device and configuring the SDN service device so that the respective SDN service device implements the corresponding routing path (Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server. Paragraph 35, the route information for the communication flow is set to each of the switches by the management server. Each of the switches transfers the received packets to a next one thereof based on the route information).  
While Hayashi disclosed a variable rate tariff (Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
However, in an analogous art, Kling disclosed a dynamically variable rate tariff depending on a criterion of a network condition (Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));
One of ordinary skill in the art would have been motivated to combine the teachings of Hayashi with Kling because the references involve charging for data routing, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamically variable rate tariff of Kling with the teachings of Hayashi in order to efficiently use resources in a…delivery network (Kling, Paragraph 5).
	Regarding claim 9, the limitations of claim 8 have been addressed. Hayashi and Kling disclosed:
	wherein the at least one processor is further configured to: configure, for the respective SDN service device, its charging-associated network condition report (Hayashi, Paragraph 68, the management server may change the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
(Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
	Regarding claim 10, the limitations of claim 9 have been addressed. Hayashi and Kling disclosed:
	wherein the at least one processor is further configured to: when a charging-associated network condition report of at least one of the SDN service devices is received, re-determine a new charging plan and its corresponding routing path for the data flow (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
	Regarding claim 13, Hayashi disclosed:
	A system for charging a data flow in a software defined network (SDN) network, the system comprising a SDN control device (Fig 4, management server 105) and a plurality of SDN service devices (Figure 1, switches 102), wherein the SDN control device includes a first memory storing first computer readable instructions (Paragraph 46, computer programs retained in a recording medium, such as a hard drive) and at least one first processor (Paragraph 46, processors executing programs) configured to execute the first computer readable instructions in order to: determine a charging plan (Paragraph 12, charge class) and a corresponding routing path (Paragraph 12, network route) for a data flow of a user, wherein the charging plan is associated with a network condition related rate (Paragraph 68, highly reliable or crowded route) of a respective SDN service device, of the plurality of SDN service devices (Figure 1, switches 102), in (Paragraph 45, fee per packet or per byte) depending on a criterion of a network condition including subscriber profile information (Paragraph 41, user subscription to service) and an applicable network related state, the determining including selecting the respective SDN service device (Paragraph 12, a management server determines a network route for the communication and sets at least one network switch as a charging network switch. The charging server stores charge class data used to perform charge calculation for communication for each user. The management server sets the charge class for the user as well as the route information to the charging network switch. Paragraph 27, selecting a network switch from the network switches on the route (i.e., selecting service device). Paragraph 31, describing an OpenFlow network, which utilizes SDN standards. Paragraph 41, the charge class indicates an amount of money per packet or amount of charged money per byte. The charge class is data that varies depending on a service that the user subscribes. Paragraph 45, the charge class indicates a fee per packet or fee per byte of transfer data. The charge class is set for every user…based on a service that the user subscribes. Paragraph 68, the management server grasps a network route for a specific communication flow and may change the charge class to be set to the switch in consideration of network route. For example, if the network route is a highly reliable route, the charge class can increase a predetermined charge per unit or if the network route is crowded, the charge per unit can decrease as a discount); 
select the charging plan for the respective SDN service device, the selecting including sending the charging plan to the respective SDN service device and (Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server. Paragraph 35, the route information for the communication flow is set to each of the switches by the management server. Each of the switches transfers the received packets to a next one thereof based on the route information); 
wherein each of the SDN service device includes at least one second memory storing second computer readable instructions and at least one second processor configured to execute the second computer readable instructions in order to: charge the data flow applicable to the SDN service device in the charging plan (Paragraph 46, computer programs retained in a recording medium, such as a hard drives and processors executing the programs. Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server. Paragraph 35, the route information for the communication flow is set to each of the switches by the management server. Each of the switches transfers the received packets to a next one thereof based on the route information); 
integrate the charging information to provide it to a charging system (Paragraph 27, the management server sets a user of the communication and a charge class for the user to one network switch (i.e., sending charging plan). Paragraph 28, upon termination of the communication, the selected network switch transmits the charged fee data to the management server).
While Hayashi disclosed a variable rate tariff (Paragraph 45), Hayashi did not explicitly disclose a dynamically variable rate tariff. 
However, in an analogous art, Kling disclosed a dynamically variable rate tariff depending on a criterion of a network condition (Paragraph 22, the cost factor is dependent on the physical topology of the network and also the conditions of the links (i.e., network condition) which connect the various cache nodes. Information on available bandwidth in links is used to determine the cost. The cost factor is dynamically configured to react to the dynamic network environment. Active probing of the network monitors parameters such as bandwidth, jitter, delay, number of hops, and average packet lost (i.e., more network conditions));
One of ordinary skill in the art would have been motivated to combine the teachings of Hayashi with Kling because the references involve charging for data routing, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamically variable rate tariff of Kling with the teachings of Hayashi in order to efficiently use resources in a…delivery network (Kling, Paragraph 5).
	Regarding claim 14, the limitations of claim 13 have been addressed. Hayashi and Kling disclosed:
	wherein the at least one first processor is further configured to: when configuring the charging plan, further configures, for the respective SDN service device, its (Hayashi, Paragraph 68, the management server may change the charge class set in the switch in consideration of the network route. If the network route is a highly reliable route (i.e., network condition report), the management server can increase the charge class to increase a predetermined charge per unit. If the network route is crowded (i.e., network condition report), the management server can decrease the predetermined charge per unit as a discount); 
when a charging-associated network condition report of at least one of the SDN service devices is received, re-apply a new charging plan and its corresponding routing path for the data flow, wherein the at least one second processor is further configured to: when change of the configured charging-associated network condition occurs on the SDN service device where the charging module is equipped, perform corresponding charging associated network condition report to the SDN control device (Hayashi, Paragraph 68, the management server may change (i.e., re-apply) the charge class set in the switch in consideration of the network route).
	Regarding claims 15-18, the limitations of claims 1, 6, 8, 13, have been addressed. Hayashi and Kling disclosed:
	wherein the selecting of the respective SDN service device includes selecting the respective SDN service associated with a lowest-cost tariff for the user (Kling, Paragraph 32, having a cost being below a certain threshold value and choosing the cache node that represents that).
	For motivation, please refer to claim 1.   


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.C.N/Examiner, Art Unit 2443  

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443